Case 2:19-cv-06798-PSG-PLA Document 55-3 Filed 05/07/21 Page 1 of 15 Page ID
                                 #:1206



  1
                                   UNITED STATES DISTRICT COURT
  2
                                  CENTRAL DISTRICT OF CALIFORNIA
  3

  4
    JODI JUDSON, individually and on
  5 behalf of all others similarly situated,
                                                          Case No. 2:19-cv-06798-PSG-PLA
  6                  Plaintiff,

  7 v.                                                    DECLARATION OF SETTLEMENT
                                                          ADMINISTRATOR
  8 GOLDCO DIRECT, LLC, a
    Delaware limited liability company,
  9
                  Defendant.
 10

 11          I, Steven Weisbrot, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746
 12 that the following is true and correct:

 13 1.       I am the President and Chief Innovation Officer at the class action notice and claims

 14 administration firm Angeion Group, LLC (“Angeion”). I am fully familiar with the facts contained

 15 herein based upon my personal knowledge.

 16 2.       I have been responsible in whole or in part for the design and implementation of hundreds

 17 of court-approved notice and administration programs, including some of the largest and most

 18 complex notice plans in recent history. I have taught numerous accredited Continuing Legal

 19 Education courses on the Ethics of Legal Notification in Class Action Settlements, using Digital

 20 Media in Due Process Notice Programs, as well as Claims Administration, generally. I am the

 21 author of multiple articles on Class Action Notice, Claims Administration, and Notice Design in

 22 publications such as Bloomberg, BNA Class Action Litigation Report, Law360, the ABA Class

 23 Action and Derivative Section Newsletter, and I am a frequent speaker on notice issues at

 24 conferences throughout the United States and internationally.

 25 3.       I was certified as a professional in digital media sales by the Interactive Advertising Bureau

 26 (“IAB”) and I am co-author of the Digital Media section of Duke Law’s Guidelines and Best
 27 Practices—Implementing 2018 Amendments to Rule 23 and the soon to be published George

 28 Washington Law School Best Practices Guide to Class Action Litigation.
                                                 1
                                                                            DECLARATION OF STEVEN WEISBROT
Case 2:19-cv-06798-PSG-PLA Document 55-3 Filed 05/07/21 Page 2 of 15 Page ID
                                 #:1207



  1 4.       I have given public comment and written guidance to the Judicial Conference Committee

  2 on Rules of Practice and Procedure on the role of direct mail, email, broadcast media, digital media

  3 and print publication, in effecting Due Process notice, and I have met with representatives of the

  4 Federal Judicial Center to discuss the 2018 amendments to Rule 23 and offered an educational

  5 curriculum for the judiciary concerning notice procedures.

  6 5.       Prior to joining Angeion’s executive team, I was employed as Director of Class Action

  7 services at Kurtzman Carson Consultants, an experienced notice and settlement administrator. Prior

  8 to my notice and claims administration experience, I was employed in private law practice.

  9 6.       My notice work comprises a wide range of class actions that include product defect, data

 10 breach, mass disasters, false advertising, employment discrimination, antitrust, tobacco, banking,

 11 firearm, insurance, and bankruptcy cases. I have been at the forefront of infusing digital media, as

 12 well as big data and advanced targeting, into class action notice programs.

 13 7.       Angeion is an experienced class action notice and claims administration company formed

 14 by a team of executives that have had extensive tenures at five other nationally recognized claims

 15 administration companies. Collectively, the management team at Angeion has overseen more than

 16 2,000 class action settlements and distributed over $15 billion to class members. The executive

 17 profiles as well as the company overview are available at www.angeiongroup.com/our_team.htm.

 18 8.       As a class action administrator, Angeion has regularly been approved by both federal and

 19 state courts throughout the United States and abroad to provide notice of settlement and claims

 20 processing services.

 21 9.       The purpose of this declaration is to provide the Parties and the Court with a summary of

 22 the dissemination of the Class Notice Program.

 23 10.      Angeion was retained by the parties and appointed by this Court pursuant to this Court’s

 24 Order Preliminarily Approving Class Action Settlement and Certifying the Settlement Class (the

 25 “Preliminary Approval Order”), dated December 30, 2020, to serve as the Administrator in

 26 connection with the administration of the above captioned litigation. In that role, among other tasks,
 27 Angeion is responsible for (1) sending CAFA Notice; (2) implementation and effectuation of the

 28 Notice Plan; (3) processing Claim Forms; (4) receiving and maintaining any requests for exclusion
                                                    2
                                                                           DECLARATION OF STEVEN WEISBROT
Case 2:19-cv-06798-PSG-PLA Document 55-3 Filed 05/07/21 Page 3 of 15 Page ID
                                 #:1208



  1 and/or objections to the Settlement; (5) administering Claim Settlement Payments; and (6)

  2 performing other duties pursuant to the Preliminary Approval Order and the Class Action

  3 Settlement Agreement (the “Settlement Agreement”).

  4                   Notice Pursuant to the Class Action Fairness Act (“CAFA”)

  5 11.     On December 3, 2020, pursuant to 28 U.S.C. §1715, Angeion, on behalf of the Defendant,

  6 caused the CAFA Notice to be sent to the Attorneys General of all U.S. States and Territories as

  7 well as the Attorney General of the United States (the “CAFA Notice”). A true and accurate copy

  8 of the CAFA Notice is attached hereto as Exhibit A.

  9                                       Settlement Class List

 10 12.     On around November 30, 2020, Angeion received an electronic list that included 13,060

 11 records with class member identifying information (the “Class List”). Angeion performed a reverse

 12 look-up using the telephone numbers provided to acquire mailing addresses for any class members

 13 on the Class List for which there was no address information, and Defendant’s counsel provided a

 14 second electronic list that included address information for 59 class members for which there were

 15 no addresses in the Class List. This resulted in the identification of addresses for 12,589 of the

 16 13,060 class members on the Class List.

 17                         Dissemination of the Class Notice via Postal Mail

 18 13.     On January 29, 2021, Angeion initiated the mailed notice program resulting in the

 19 dissemination of 12,589 Summary Notices with the Claim Form (collectively the “Direct Notice”)

 20 with a Business Reply Mail via the United States Postal Service (the “USPS”) first-class mail,

 21 postage pre-paid to the postal addresses associated with class members on the Class List. A true

 22 and accurate copy of the Direct Notice is attached hereto as Exhibit B.

 23 14.     Prior to mailing, Angeion ran each address through the USPS’s National Change of Address

 24 database (“NCOA”), which provides updated addresses for all individuals who have moved during

 25 the previous four years and filed a change of address form with the USPS.

 26 15.     As of April 28, 2021, Angeion received a total of 2,221 Direct Notices returned by the USPS
 27 without forwarding information. Angeion conducted address verification searches (i.e., “skip

 28 traces”) in an attempt to locate updated addresses. Angeion identified 638 updated addresses, to
                                                    3
                                                                         DECLARATION OF STEVEN WEISBROT
Case 2:19-cv-06798-PSG-PLA Document 55-3 Filed 05/07/21 Page 4 of 15 Page ID
                                 #:1209



  1 which Direct Notices were promptly re-mailed.

  2 16.      As a result, mailed Direct Notice has reached approximately 84.3% of class members on the

  3 Class List.

  4                                         Settlement Website

  5 17.      On January 29, 2021 Angeion established the following website devoted to this Settlement:

  6 www.GoldCoDirectTCPAsettlement.com. The Settlement Website allowed Class Members to

  7 obtain basic information about the Settlement and to access the Settlement Agreement and other

  8 documents related to the Settlement, including the Long Form Notice. Class members were also

  9 allowed to submit their claims online via the online claim portal on the Settlement Website. The

 10 Settlement Website also contains a “Contact Us” page whereby Class Members can contact

 11 Angeion by sending an email to a dedicated email address established for this Settlement:

 12 info@GoldCoDirectTCPASettlement.com.

 13 18.      As of April 28, 2021, the Settlement Website has had 3,211 pageviews and 1,840 sessions.

 14 Angeion has also received 126 emails to which it has responded, the majority of which 94 sought

 15 assistance with filing claims.

 16                                          Toll-Free Number

 17 19.      On January 29, 2021, Angeion established the following toll-free hotline dedicated to this

 18 Settlement: 1-844-402-4077. The toll-free number utilizes an interactive voice response (“IVR”)

 19 system to provide Class Members with responses to frequently asked questions and inform Class

 20 Members of important dates and deadlines pertaining to the Settlement. Settlement Class Members

 21 can also leave a message requesting Settlement related documents. The toll-free hotline is

 22 accessible 24 hours a day, 7 days a week.

 23 20.      As of April 28, 20201, the toll-free hotline has received 193 calls, totaling approximately

 24 1048 minutes and 50 voicemails. Angeion has responded to each of the voicemails, the majority

 25 of which sought assistance with filing claims.

 26                                       Targeted Social Media
 27 21.      On January 29, 2021, Angeion caused a custom social media campaign to commence via

 28 Facebook by posting advertisements (“Facebook Ads”), directed to accounts associated with the
                                                 4
                                                                          DECLARATION OF STEVEN WEISBROT
Case 2:19-cv-06798-PSG-PLA Document 55-3 Filed 05/07/21 Page 5 of 15 Page ID
                                 #:1210



  1 phone numbers on the Class List. The Facebook Ads ran for a 30-day period, which concluded on

  2 February 28, 2021. The Facebook Ads provided a direct link to Settlement Website:

  3 www.GoldCoDirectTCPAsettlement.com. The Facebook Ads had a reach of approximately 10,892

  4 resulting in 943 clicks during the 30-day period. A true and accurate copy of an example of the

  5 Facebook Ads is attached as Exhibit C.

  6                                                Claims

  7 22.      The deadline for Settlement Class Members to submit a Claim Form was March 30, 2021.

  8 As of April 28, 2021, Angeion has received 1045 Claim Forms. 21 of these claim forms were

  9 postmarked after March 30, 2021.

 10                                              Exclusions

 11 23.      The deadline for Settlement Class Members to request exclusion from the Settlement was

 12 March 30, 2021. As of April 28, 2021, Angeion has not received any requests for exclusion from

 13 the Settlement.

 14                                              Objections

 15 24.      The deadline for Settlement Class Members to object to the Settlement was March 30, 2021.

 16 As of April 28, 2021, Angeion has not received or been made aware of any objections to the

 17 Settlement.

 18                                              Conclusion

 19 25.      In my professional opinion, the Notice Program described herein met the requirements of

 20 Rule 23 and due process requirements as the best notice practicable under the circumstances,

 21 utilized virtually every available Class Member phone number to provide notice and incorporated

 22 best practices to alert and engage the participation of the class members in the proposed Settlement.

 23          I declare under penalty of perjury under the laws of the United States that the foregoing is

 24 true and correct to the best of my knowledge. Executed this 29th day of April 2021 in Parkland,

 25 Florida.

 26
 27                                                               Steven Weisbrot
 28
                                                       5
                                                                           DECLARATION OF STEVEN WEISBROT
Case 2:19-cv-06798-PSG-PLA Document 55-3 Filed 05/07/21 Page 6 of 15 Page ID
                                 #:1211




               Exhibit A
  Case 2:19-cv-06798-PSG-PLA Document 55-3 Filed 05/07/21 Page 7 of 15 Page ID
                                   #:1212


                                                                                     1650 Arch Street, Suite 2210
                                                                                          Philadelphia, PA 19103
                                                                                        www.angeiongroup.com
                                                                                                215.563.4116 (P)
                                                                                                215.525.0209 (F)


                                                                   December 3, 2020

VIA USPS PRIORITY MAIL

United States Attorney General &
Appropriate Officials


Re: Notice of Class Action Settlement
Judson v. Goldco Direct, LLC

Dear Counsel or Official:

        Angeion Group, an independent claims administrator, on behalf of the defendant in the below-described
action, hereby provides your office with this notice under the provisions of the Class Action Fairness Act
(“CAFA”), 28 U.S.C. § 1715, to advise you of the following proposed class action settlement:

        Case Name: Judson v. Goldco Direct, LLC
        Index Number: 2:19-cv-06798-PSG-PLA
        Jurisdiction: United States District Court, Central District of California
        Date Settlement Filed with Court: November 23, 2020

        In accordance with the requirements of 28 U.S.C. § 1715, please find copies of the following documents
associated with this action on the enclosed CD-ROM:

1. 28 U.S.C. § 1715(b)(1)-Complaint: Class Action Complaint filed with the Court on August 6, 2019.

2. 28 U.S.C. § 1715(b)(2)-Notice of Any Scheduled Judicial Hearings: A hearing has been requested for January
   4, 2021 or as soon thereafter as the matter may be heard.

3. 28 U.S.C. § 1715(b)(3)-Notification to Class Members: The Notice and Summary Notice filed with the Court
   on November 23, 2020.

4. 28 U.S.C. § 1715(b)(4)-Class Action Settlement Agreement: Class Action Settlement Agreement filed with
   the Court on November 23, 2020. Also included on the enclosed CD-ROM is the Plaintiff’s Notice of Motion,
   Unopposed Motion for Preliminary Approval of Class Action Settlement, and Incorporated Memorandum of
   Law, and the Declaration of Avi R. Kaufman In Support Of Plaintiff’s Unopposed Motion for Preliminary
   Approval of Class Action Settlement, filed with the Court on November 23, 2020.

5. 28 U.S.C. § 1715(b)(5)-Any Settlement or Other Agreements: Other than the Class Action Settlement
   Agreement, no other settlements or agreements have been contemporaneously made between the Parties.
  Case 2:19-cv-06798-PSG-PLA Document 55-3 Filed 05/07/21 Page 8 of 15 Page ID
                                   #:1213



6. 28 U.S.C. § 1715(b)(6)-Final Judgment: The Court has not issued a Final Judgment or notice of dismissal as
   of the date of this CAFA Notice.

7. 28 U.S.C. § 1715(b)(7)(B)-Estimate of Class Members: The Settlement Class contains approximately 13,060
   Class Members located throughout the United States. The estimated proportional share of the Settlement
   benefits is included on the enclosed CD-ROM. The estimate assumes all Class Members file a claim however
   actual awards are contingent on the Class Member submission of a claim form.

8. 28 U.S.C. §1715(b)(8)-Judicial Opinions Related to the Settlement: The Court has not issued a judicial
   opinion related to the Settlement at this time. The Proposed Preliminary Approval Order filed with the Court
   on November 23, 2020 is included on the enclosed CD-ROM.

         If you have questions or concerns about this notice, the proposed settlement, or the enclosed materials,
or if you did not receive any of the above-listed materials, please contact this office.

                                                                 Sincerely,

                                                                 Angeion Group
                                                                 1650 Arch Street, Suite 2210
                                                                 Philadelphia, PA 19103
                                                                 (p) 215-563-4116
                                                                 (f) 215-563-8839
  Enclosures




                                                       2
Case 2:19-cv-06798-PSG-PLA Document 55-3 Filed 05/07/21 Page 9 of 15 Page ID
                                 #:1214




               Exhibit B
         Case 2:19-cv-06798-PSG-PLA Document 55-3 Filed 05/07/21 Page 10 of 15 Page ID
                               UNITED STATES#:1215
                                             DISTRICT COURT FOR
                              THE CENTRAL DISTRICT OF CALIFORNIA
                          If You Received a Text Message from or on behalf of Goldco,
                        You May be Entitled to a Payment from a Class Action Settlement.
            A court authorized this notice. You are not being sued. This is not a solicitation from a lawyer.
A Settlement has been reached in a class action lawsuit about whether Goldco Direct, LLC violated the Telephone
Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) by sending text messages using an automatic telephone dialing
system and/or to telephone numbers listed on the National Do Not Call Registry. Goldco denies the allegations in the
lawsuit and the Court has not decided who is right.
Who’s Included? You received this notice because Goldco’s records show that you may be a Settlement Class member.
The Settlement Class includes all persons within the United States who are identified and (a) received text messages
sent by or on behalf of Goldco with the following content: (i) “URGENT Your retirement savings is at risk from $9
TRILLION ponzi scheme. Learn how to protect yourself today. Call Now: 855-957-2233 Text STOP 2 stop,” (ii) “$9
TRILLION ponzi scheme going after retirement accounts. Call to find out if your retirement savings is at risk! Call
Now: 855-957-2233 Text STOP 2 stop,” and (iii) “US/China tariff war could bankrupt your retirement savings. Find
out if you’re at risk! Call Now: 855-957-2233 Text STOP 2 stop”; (b) on their cellular telephone numbers; (c) that
were registered on the National Do Not Call Registry more than 30 days before receiving any of the text messages; (d)
between August 6, 2015 and November 13, 2020.
What are the Settlement Terms? Goldco has agreed to fund a Settlement Fund totaling $1,500,000. The Settlement
Fund will be used to pay all settlement costs, including settlement administration costs, any attorneys’ fees, costs, and
expenses awarded to Class Counsel by the Court, any service award awarded to the Class Representative by the Court,
and all Approved Claims. Members of the Settlement Class who submit Approved Claims shall receive a pro rata
share of the Settlement Fund minus a pro rata share of Settlement Costs. Although the exact amount of each claimant’s
share of the Settlement Fund is unknown at this time, the parties expect each claimant’s share will be between $400
and $600. Only Approved Claims will be paid. Only one claim per telephone number will be validated and deemed an
Approved Claim.
How can I get a Payment? By completing the Claim Form attached to this notice and submitting it by U.S. mail to
the Settlement Administrator at the address on the Claim Form. You may also download or file a Claim Form online
at www.GoldCoDirectTCPAsettlement.com or by email to info@GoldCoDirectTCPAsettlement.com. If you send in
a Claim Form by regular mail, it must be postmarked on or before March 30, 2021. The deadline to file a Claim Form
online or by email is 11:59 p.m. PST on March 30, 2021.
What are my Other Options? If you do not want to be legally bound by the Settlement, you must exclude yourself
by March 30, 2021 by sending the Settlement Administrator a letter that complies with the procedure set forth in
the Settlement and paragraph 11 of the Long Form Notice, available at the settlement website. If you do not exclude
yourself, you can share in the Settlement Fund by completing and submitting a Claim Form, and you will release
any claims you may have, as more fully described in the Settlement Agreement, available at the Settlement Website.
Even though you submit a Claim Form, you may object to the Settlement by March 30, 2021 by complying with the
objection procedures detailed in the Settlement. The Court will hold a Final Approval Hearing on June 7, 2021 to
consider whether to approve the Settlement and a request for attorneys’ fees not to exceed one third of the Settlement
Fund and reimbursement of expenses, and a request for a service award of $5,000 to the Class Representative. You may
appear at the hearing, either yourself or through an attorney hired by you, but you do not have to. For more information,
call the Settlement Administrator or visit the Settlement Website.
www.GoldCoDirectTCPAsettlement.com                                                                        844-402-4077
                                         CLAIM
           Case 2:19-cv-06798-PSG-PLA Document   FORM
                                               55-3 Filed 05/07/21 Page 11 of 15 Page ID
                                            #:1216
                                                       Section I - Instructions
This Form must be received by the Settlement Administrator no later than March 30, 2021.
This Claim Form may be submitted in one of three ways:
  1. Electronically through www.GoldCoDirectTCPAsettlement.com.
  2. Via email to info@GoldCoDirectTCPAsettlement.com. Please fill out the enclosed pages, scan the document in its entirety, and
      include the form as an attachment.
  3. Mail to: Returning this claim form to the address that is pre-populated on the return envelope.
To be effective as a Claim under the proposed settlement, this form must be completed, signed, and sent, as outlined above, no later
than March 30, 2021. If this Form is not postmarked or received by this date, you will remain a member of the Settlement Class but
will not receive any payment from the Settlement.
                                         Section II - Settlement Class Member Information
Claimant Name (Required):


Claimant Identification Number (Required):


Current Contact Information
Street Address (Required):


City (Required):                                                                         State (Required):     Zip Cod (Required)


Email (optional):


Preferred Phone Number:


Your contact information will be used by the Settlement Administrator to contact you, if necessary, about your claim. Provision of
your phone number is optional. By providing contact information, you agree that the Settlement Administrator may contact you
about your claim.
                                          Section III – Confirmation of Class Membership
Telephone Number(s) at which you received texts related to Goldco:


The telephone number identified above belonged to me during the class period:   Yes ________  	No ________
                                                 Section IV – Required Affirmations
IF SUBMITTED ELECTRONICALLY:
 I agree that, by submitting this Claim Form, the information in this Claim Form is true and correct to the best of my knowledge.
I understand that my Claim Form may be subject to audit, verification, and Court review. I am aware that I can obtain a copy of
the full notice and Settlement Agreement at www.GoldCoDirectTCPAsettlement.com or by writing the Settlement Administrator
at the email address info@GoldCoDirectTCPAsettlement.com or the postal address 1650 Arch Street, Suite 2210, Philadelphia, PA
19103. Checking this box constitutes my electronic signature on the date of its submission.
IF SUBMITTED BY U.S. MAIL:
I agree that, by submitting this Claim Form, the information in this Claim Form is true and correct to the best of my knowledge. I
understand that my Claim Form may be subject to audit, verification, and Court review. I am aware that I can obtain a copy of the
full notice and Settlement Agreement at www.GoldCoDirectTCPAsettlement.com or by writing the Settlement Administrator at the
email address info@GoldCoDirectTCPAsettlement.com or the postal address 1650 Arch Street, Suite 2210, Philadelphia, PA 19103.

        Dated:						Signature: 								
                    Settlement Administrator Address (where to send the completed form if submitting by mail):
                   Goldco Telemarketing Settlement, c/o Angeion, 1650 Arch Street, Suite 2210, Philadelphia, PA 19103
  Case 2:19-cv-06798-PSG-PLA Document 55-3 Filed 05/07/21 Pag
                                   #:1217




Exhibit C
-PSG-PLA Document 55-3 Filed 05/07/21 Pag
               #:1218
PSG-PLA Document 55-3 Filed 05/07/21 Pa
              #:1219
2:19-cv-06798-PSG-PLA Document 55-3 Filed 05/07/21 Page 15 of 15 P
                            #:1220
